DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of a second metal layer connected to the peripheral common electrode line, wherein a projection of the start pulse signal line on the array substrate at least partially overlaps a projection of the second metal layer on the array substrate to form a capacitor between the second metal layer and the start pulse signal line, the capacitor is used to release electric charges accumulated in the GOA driver circuit, the start pulse signal line is a first plate of the capacitor, the second metal layer is a second plate of the capacitor, a gate electrode insulating layer disposed on the first metal layer is a dielectric insulating layer of the capacitor, and the first metal layer is a patterned metal layer having a grid shape under a top viewing angle. The prior art does not disclose or suggest the array substrate of claim 8, in particular the limitations of a second metal layer connected to the peripheral common electrode line, wherein a projection of the start pulse signal line on the array substrate at least partially overlaps a projection of the second metal layer on the array substrate to form a capacitor between the second metal layer and the start pulse signal line, and the capacitor is used to release electric charges accumulated in the GOA driver circuit.
The closely related prior art, Lin et al. (US 20190067218) discloses (Figs. 1-10) an array substrate, comprising a display area (DA) and a non-display area (PA) disposed surrounding the display area, wherein the non-display area comprises: a gate driver on array (GOA) driver circuit (DC), a start pulse signal line (SNLF) connected to the GOA driver circuit, and a peripheral common electrode line (CL (TCL1)) insulated from the start pulse signal line, wherein the non-display area further comprises a first metal layer used to form the start pulse signal line and the peripheral common electrode line. 
However, the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of a second metal layer connected to the peripheral common electrode line, wherein a projection of the start pulse signal line on the array substrate at least partially overlaps a projection of the second metal layer on the array substrate to form a capacitor between the second metal layer and the start pulse signal line, the capacitor is used to release electric charges accumulated in the GOA driver circuit, the start pulse signal line is a first plate of the capacitor, the second metal layer is a second plate of the capacitor, a gate electrode insulating layer disposed on the first metal layer is a dielectric insulating layer of the capacitor, and the first metal layer is a patterned metal layer having a grid shape under a top viewing angle. Claim 1 is therefore allowed, as are dependent claims 2-7. The prior art does not disclose or suggest the array substrate of claim 8, in particular the limitations of a second metal layer connected to the peripheral common electrode line, wherein a projection of the start pulse signal line on the array substrate at least partially overlaps a projection of the second metal layer on the array substrate to form a capacitor between the second metal layer and the start pulse signal line, and the capacitor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xi (US 20210366427), Cao (US 9952468), and Yan (US 20150380349).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871